Order entered July 30, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01396-CR
                                       No. 05-14-01397-CR

                            JONATHON VILLANUEVA, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F14-00304-T, F13-41450-T

                                             ORDER
       The Court REINSTATES the appeals.
       On June 29, 2015, we ordered the trial court to make findings regarding why appellant’s
brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the
appeal; (2) appellant is indigent and represented by court-appointed counsel; (3) counsel’s
explanation for the delay in filing appellant’s brief is her workload; and (4) counsel requested
thirty days from the July 28, 2015 findings to file appellant’s brief.
       We ORDER appellant to file his brief by AUGUST 27, 2015. No further extensions will
be granted absent a showing of extraordinary circumstances.
       We DIRECT the Clerk to send copies of this order to counsel for all parties.



                                                        /s/   LANA MYERS
                                                              JUSTICE